Citation Nr: 1512804	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  10-00 420A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative disc and joint disease of the lumbar spine, status post lumbar surgery (previously rated as chronic low back pain, secondary to chronic lumbosacral strain) prior to August 6, 2013.

2.  Entitlement to a disability rating in excess of 40 percent for degenerative disc and joint disease of the lumbar spine, status post lumbar surgery (previously rated as chronic low back pain, secondary to chronic lumbosacral strain) after August 6, 2013.

3.  Entitlement to a disability rating in excess of 20 percent for residuals of a left ankle injury, with chip fracture of distal tibia and early degenerative arthritis.

4.  Entitlement to a compensable disability rating for bilateral pes planus with degenerative joint disease prior to August 6, 2013.

5.  Entitlement to a disability rating in excess of 30 percent for bilateral pes planus with degenerative joint disease after August 6, 2013.

6.  Entitlement to a compensable disability rating for left hallux valgus.

7.  Entitlement to a compensable disability rating for right hallux valgus.

8.  Entitlement to a separate compensable rating for left lower extremity radiculopathy associated with degenerative disc and joint disease of the lumbar spine prior to August 6, 2013.

9.  Entitlement to a disability rating in excess of 20 percent for left lower extremity radiculopathy associated with degenerative disc and joint disease of the lumbar spine after August 6, 2013.

10.  Entitlement to a separate compensable rating for right lower extremity radiculopathy associated with degenerative disc and joint disease of the lumbar spine prior to August 6, 2013.

11.  Entitlement to a disability rating in excess of 10 percent for right lower extremity radiculopathy associated with degenerative disc and joint disease of the lumbar spine after August 6, 2013.

12.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to August 6, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to February 1965.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from October 2008 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Offices in Roanoke, Virginia, and Cleveland, Ohio.  Jurisdiction over this matter is retained by the Roanoke, Virginia, RO.  The Board notes that following the October 2008 rating decision, new and material evidence (consisting of January 2009 and February 2009 VA examination reports) was received pertinent to the issues decided there in.  Accordingly, that decision did not become final under 38 C.F.R. § 3.156(b), and the appellate period will extend back to the Veteran's preceding claim for increased benefits filed in December 2007.

The Veteran testified before the undersigned in December 2014.  A transcript of the hearing is of record.

The Board notes that the General Rating Formula for Diseases and Injuries of the Spine provides that any associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code. 38 C.F.R. § 4.71a, Note (1) (2014).  Thus, although the RO characterized the issues involving radiculopathy of the bilateral lower extremities as claims for "service connection" in the September 2013 rating decision, under the provisions of 38 C.F.R. § 4.71a, these are separately rated neurological manifestations of the Veteran's service-connected lumbosacral spine disability.  Therefore, the evaluation of separate ratings for neurological manifestations for the bilateral lower extremities is part and parcel of the underlying increased rating claim for a higher rating for the spine.

Moreover, with regard to the adjudicated claim for TDIU, the U.S. Court of Appeals for Veterans Claims (CAVC) has held that "a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or . . . as part of a claim for increased compensation."  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Although the issue was separately adjudicated in the October 2008 rating decision, that decision did not become final by virtue of the new and material evidence submitted within one year.  Furthermore, the matter of entitlement to TDIU was raised again throughout the course of the appeal for an increased rating.  See June 2009 (indicating that the Veteran's low back pain is "now a chronic problem and he is now retired") and October 2013 formal claim for TDIU.  As such, the issue of entitlement to TDIU prior to August 2013 is also appropriately to be considered as part and parcel of the Veteran's underlying increased rating claims.

Having determined that the evaluation of separate ratings for lower extremity radiculopathy and TDIU are part of the appellate issues on appeal, the Board notes that the RO's assignment of separate ratings for the bilateral lower extremities and TDIU is only considered a full grant of benefits for the issue of TDIU from August 6, 2013, forward.  Otherwise, the Veteran has not been afforded a full grant of benefits.  In this regard, the CAVC has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulation, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (indicating that where a claimant has filed a notice of disagreement as to a decision assigning a particular rating, a subsequent decision awarded a higher rating, but less than the maximum available benefit, does not abrogate the appeal).  Accordingly, notwithstanding the assignment of separate compensable ratings for the bilateral lower extremities and TDIU for a limited time period during the course of the appeal, the Veteran's claim for a higher disability evaluation remains in controversy whenever the Veteran has received less than the maximum available benefit, as is the case here.  Given the procedural development of this appeal, the Board has modified the issues listed on the first page of this decision to reflect all issues currently in appellate status.

As a final preliminary matter, the Board recognizes that VA obtained additional VA treatment records after the issuance of the most recent Supplemental Statement of the Case.  See records downloaded to Virtual VA in August 2014.  These records relate, in part, to the Veteran's low back and associated neurological manifestations but are otherwise not pertinent to the remaining issues on appeal.  Accordingly, with respect to the issues decided herein (increased ratings for pes planus and hallux valgus), a remand for initial Agency of Original Jurisdiction (AOJ) consideration is not required under 38 C.F.R. § 20.1304 (c).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of (1) entitlement to a disability rating in excess of 20 percent for the lumbar spine prior to August 6, 2013; (2) entitlement to a disability rating in excess of 40 percent for the lumbar spine after August 6, 2013; (3) a disability rating in excess of 20 percent for the left ankle; (4) entitlement to a compensable rating for left lower extremity radiculopathy prior to August 6, 2013; (5) entitlement to a disability rating in excess of 20 percent for left lower extremity radiculopathy after August 6, 2013; (6) entitlement to a compensable rating for right lower extremity radiculopathy prior to August 6, 2013; (7) entitlement to a disability rating in excess of 10 percent for right lower extremity radiculopathy after August 6, 2013; and (8) entitlement to TDIU prior to August 6, 2013, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


  FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's bilateral pes planus has been manifested by symptoms of pronation, pain on manipulation and accentuated on use, swelling, and callosities; marked inward displacement/severe spasm of the Achilles tendon on manipulation and extreme tenderness of the plantar surface of one or both feet that are unrelieved by arch supports or build-up shoes or orthotics has not been shown, nor have the pes planus symptoms more nearly approximated evidence of a "moderately severe" or "severe" foot injury. 

2.  Throughout the appeal period, the Veteran's hallux valgus of the left and right feet have been manifested by symptoms of pain and periarticular pathology; incapacitating episodes or operation or resection of the metatarsal head or severe hallux valgus equivalent to amputation of the great toe have not been shown.


CONCLUSIONS OF LAW

1.  Prior to August 6, 2013, the criteria for a rating of 30 percent, but no higher, for bilateral pes planus have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§§ 4.59. 4.71a, Diagnostic Codes 5276, 5284 (2014).  

2.  After August 6, 2013, the criteria for a disability rating in excess of 30 percent for bilateral pes planus have not been met.  38 U.S.C.A. § 1155 (West 2014); 
38 C.F.R. §§ 4.59. 4.71a, Diagnostic Codes 5276, 5284 (2014).  

3.  Throughout the entire appeal period, the criteria for a rating of 10 percent, but no higher, for left foot hallux valgus have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.59. 4.71a, Diagnostic Codes 5003, 5280 (2014).  

4.  Throughout the entire appeal period, the criteria for a rating of 10 percent, but no higher, for right foot hallux valgus have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.59. 4.71a, Diagnostic Codes 5003, 5280 (2014).  






(CONTINUED ON THE NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), it was provided that notice must inform the Veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Here, the duty to notify was satisfied by letters dated February 2008 and December 2008.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  As an initial matter, all relevant evidence necessary for an equitable resolution of the Veteran's initial rating claims for pes planus and valgus hallux has been identified and obtained to the extent possible.  In this regard, VA treatment records and private treatment records have been obtained.  Additionally, the Veteran submitted statements on his behalf and also provided testimony at the December 2014 Board hearing.

In regard to the hearing, the  U.S. Court of Appeals for Veterans Claims has held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim and (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).  During the hearing, the undersigned adequately identified the issues on appeal being decided herein, and information was solicited regarding the nature and severity of the feet throughout the appeal period.  See Board Hearing Transcript at p. 2, 10-13.  Additionally, information was solicited at the hearing about any additional evidence that might be available that had not been submitted.  Accordingly, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) have been complied with.

Further, the Veteran in this case was provided with two VA examinations with regard to his feet.  It is acknowledged that the Veteran raised concerns regarding the adequacy of some earlier examination reports that allegedly "failed to use the required diagnostic equipment to accurately measure the [V]eteran's range of motion."  See January 2010 representative argument.  However, the Board finds that, collectively, the February 2009 and August 2013 examinations are adequate for rating purposes and that a remand for another VA examination is unnecessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (finding that when the VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate).  These examinations are sufficient so as to facilitate an informed assessment of the Veteran's disabilities of the feet throughout the appeal period, especially as it pertains to the rating criteria potentially applicable for pes planus and hallux valgus, and there is no duty to obtain yet another VA examination.  See 38 C.F.R. §§ 3.327, 4.2 (2014).

For the reasons set forth above, VA has substantially complied with the notice and assistance requirements to the extent possible, and the Veteran is not prejudiced by a decision on the claims at this time.

II.  Increased Ratings 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 C.F.R. § 4.1 (2014).  Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating. 38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating will be assigned.  Id.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2014).

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

III.  Pes Planus

The Veteran's bilateral pes planus has been rated noncompensably prior to August 6, 2013, and as 30 percent disabling after August 6, 2013, under Diagnostic Code (DC) 5276.  Under DC 5276, a 50 percent disability rating is warranted for "pronounced" bilateral flatfoot with "marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achilles on manipulation, not improved by orthopedic shoes or appliances." 38 C.F.R. § 4.71a, DC 5276 (2014).  A 30 percent disability rating is warranted for "severe" bilateral flatfoot, with "objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities."  Id.  A 10 percent evaluation is warranted for "moderate" bilateral flatfoot with "weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet."  Id.  A noncompensable rating will be assigned for "mild" flatfoot with 
"symptoms relieved by built-up shoe or arch support."  Id.  

As an initial matter, the Board notes that the Veteran was awarded a 30 percent rating for bilateral pes planus effective August 6, 2013, the date of his VA examination.  However, in looking at the evidence of record prior to August 2013, the Board finds that several symptoms listed in the criteria for a 30 percent rating were present.  Specifically, the February 2009 VA examination report found evidence of callosities and unusual shoe wear pattern bilaterally, as well as swelling of the left foot.  These symptoms are consistent with the description of symptoms for "severe" pes planus in the rating criteria.  Moreover, the Veteran has competently and credibly explained during his December 2014 hearing that his feet symptoms had been present "way before" 2008 and remained relatively constant through the time of the August 2013 VA examination, when the examiner documented other more severe symptomatology.  See Board Hearing Tr. at p. 14.  Although not all the symptoms for a higher rating were present at the time of the February 2009 exam, the Board finds that, resolving doubt in the Veteran's favor, the evidence of callosities and swelling, as well as his lay statements regarding the duration of his pes planus symptoms, is sufficient to demonstrate that he more nearly approximated a 30 percent rating for bilateral pes planus throughout the entire appeal period-not just from the date of the August 2013 examination.  

However, the evidence does not establish that the Veteran is entitled to a 50 percent rating under DC 5276 at any time during the appeal.  In this regard, the August 2013 VA examination report expressly noted that the Veteran's bilateral pes planus symptoms were indeed relieved by arch supports or build-up shoes or orthotics.  Moreover, marked inward displacement and severe spasm of the Achilles tendon on manipulation and extreme tenderness of the plantar surface of one or both feet were denied.  Accordingly, the Board finds that symptoms do not more nearly approximate the criteria for the next higher 50 percent rating under DC 5276.

In looking at whether any other potentially applicable DC may provide a disability rating in excess of a combined 30 percent for bilateral pes planus, the Board finds DC 5284, which is used to rate other foot injuries, is potentially applicable here.  In fact, the Veteran expressly contends that he may be entitled to separate ratings for each foot under DC 5284.  Under DC 5284, moderately severe residuals of foot injuries are rated 20 percent disabling and severe residuals of foot injuries are rated 30 percent disabling.  38 C.F.R. § 4.71a.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  Id.  However, it cannot be said that the Veteran's right and left foot were each at least "moderately severe" in nature due to pes planus so as to warrant separate 20 percent ratings.  In this regard, the Board finds it significant that although the February 2009 VA examination noted that flare-ups of foot joint disease, weekly or more often, resulting from limited amounts of standing/walking, the examiner found that there were no effects of the pes planus on daily activities.   Likewise, although the August 2013 VA examination demonstrated a functional impact of trouble with prolonged standing or prolonged walking and a December 2013 statement from a friend asserted that standing and walking for any length of time was very painful for him, the evidence nonetheless indicates that the Veteran has a capacity for standing and walking that is not prolonged.  This is supported by the fact that the Veteran testified that he could walk approximately a half mile before he would stop because of the pain.  See Board Hearing Tr. at p. 13.  Acknowledging that "moderately severe" or "severe" is not defined by the regulation, the Board finds that the Veteran's pes planus symptomatology does not rise to the either level given the capabilities demonstrated by the Veteran throughout the appeal period.  Crucially, the Veteran has not described any particular symptomatology associated with his pes planus that would warrant foregoing the diagnostic criteria under 5276, which specifically contemplate pes planus and the symptomatology associated with pes planus, for the generic "catchall" diagnostic code 5284.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  However, after carefully reviewing the evidence, a higher rating is not warranted in light of  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) or Mitchell v. Shinseki, 
25 Vet. App. 32, 33, 43 (2011).  As previously explained, the above findings fail to demonstrate additional limitations of function so as to warrant a higher rating; rather, even considering all of the Veteran's reports of pain, tenderness, swelling, flare-ups, and other symptoms such as a reduced ability to stand and walk for prolonged periods, considerable function of the feet was demonstrated.  Again, the Board reiterates that the Veteran indicated that he could walk approximately a half mile before he would stop because of the pain.  See Board Hearing Tr. at p. 13.  Therefore, even considering all of the additional factors, his disability from pes planus has not more nearly approximated the criteria for a higher rating for limited function of the feet.  See 38 C.F.R. §§ 4.40; 4.45; 4.49; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

For all of the above reasons, the Board finds that the Veteran is entitled to a 30 percent rating, but no higher, for bilateral pes planus throughout the entire appeal period.  

IV.  Hallux Valgus

The Veteran's hallux valgus of the left and right foot is rated as noncompensably (0 percent) disabling under DC 5280.  Under DC 5280, a maximum 10 percent evaluation is warranted for unilateral hallux valgus that is either "[o]perated with resection of metatarsal head" or "[s]evere, if equivalent to amputation of great toe."  38 C.F.R. § 4.71a, DC 5280 (2014).  

After carefully reviewing the evidence of record, the Board finds that a compensable rating is indeed warranted for hallux valgus symptoms.  Although the rating criteria for a 10 percent rating under DC 5280 have not been met-there has been no operation or resection of the metatarsal head or "severe" hallux valgus that would be equivalent to amputation of the great toe-the Board finds that 38 C.F.R. § 4.59 applies.  This regulation addresses "[p]ainful motion," explains VA's intention that the rating schedule "recognize painful motion with joint or periarticular pathology as productive of disability . . . entitled to at least the minimum compensable rating for the joint." 38 C.F.R. § 4.59 (2014); see Burton v. Shinseki, 25 Vet.App. 1, 5 (2011) ("When § 4.59 is raised by the claimant or reasonably raised by the record, even in nonarthritis contexts, the Board should address its applicability.").  A minimum compensable rating pursuant to § 4.59 may be warranted where joint pain, alone, exists.  See Burton, 25 Vet.App. at 5.  

Here, the February 2009 VA examination noted that the Veteran's complaints of pain and stiffness of the first matatarsal phalangeal joint of the left foot and mid-foot stiffness of the right foot.  Physical examination revealed objective evidence of tenderness on palpation of the third metatarsal phalangeal joint of the left foot, as well as lateral deviation of the hallux with joint stiffness and decreased rating of motion.  For the right foot, mild lateral deviation of the hallux was also noted.  Significantly, the February 2009 VA examiner noted that the Veteran's bilateral hallux valgus affected certain daily activities, including performing chores, shopping, and exercise.  The August 2013 VA examination likewise identified periarticular pathology productive of disability.  It was noted that there was metatarsalgia.  The examiner described mild or moderate symptoms affecting the left side, as well as tenderness over the first matatarsal phalangeal joint and distal metatarsals of the left foot.  Although no tenderness was noted on the right foot, the examiner indicated that the Veteran's foot condition results in "[t]rouble with prolonged standing or prolonged walking."  Further, X-ray findings revealed some abnormalities on both feet, including osteoarthritic changes.  Finally, the Veteran credibly and competently testified that he experienced pain behind his toes and that, due to that pain, he sometimes had to stop and rub his foot.  See Board Hearing Tr. at p. 12-13.

The above evidence sufficiently demonstrates that type of symptomatology recognized by 38 C.F.R. § 4.59 that would entitle the Veteran "to at least the minimum compensable rating for the joint."  Accordingly, the Board finds that, throughout the appeal period, a minimum compensable rating pursuant to § 4.59 is warranted for each foot under the tenets of Burton in recognition of the hallux valgus symptoms that have been shown.  

However, after carefully reviewing the evidence, a higher rating is not warranted for any additional functional loss.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) or Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  Again, the Board must point out that, even considering all of the Veteran's reports of pain, tenderness, swelling, flare-ups, and other symptoms such as a reduced ability to stand and walk for prolonged periods and difficulty with some daily activities, considerable function of the feet was demonstrated.  Therefore, it cannot be said that the Veteran hallux valgus has resulted in functional loss of such a severity so as to warrant a rating in excess of 10 percent for each foot.  

The Board has also considered whether a 20 percent rating may be warranted under any other potentially applicable codes.  In light of the evidence of osteoarthritis shown on X-rays, the Board considered application of DC 5003.  This code provides that arthritis will be rated on the basis of limitation of motion of the affected part.  Id.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  A 20 percent rating is warranted when there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  Id.  However, even if it can be said that the Veteran's arthritis involves two or more major joints or two or more minor joint groups, a 20 percent rating still would not be more nearly approximated under DC 5003 because occasional incapacitating exacerbations has not been sufficiently demonstrated.  In this regard, while the Veteran has certainly reported difficulty with his feet, it cannot be said that any episodes or flare-ups were incapacitating in nature.  Accordingly, DC 5003 cannot provide the basis of a disability rating higher than 20 percent.

For the above reasons, the Board finds that separate 10 percent ratings, but no higher, are warranted for the Veteran's left and right hallux valgus throughout the appeal period.  To this extent, the appeal is granted.

V.  Other Considerations

The Board has also considered whether the Veteran is entitled to a referral for an extraschedular rating, which is a component of a claim for an increased rating under Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  However, the Board notes that the rating criteria contemplate types of feet symptoms described by the Veteran and mentioned above.  In this case, the rating criteria reasonably describe the nature of the physical impairment of the Veteran's pes planus and hallux valgus demonstrated by the record and are adequate with respect to his disabilities.  In this regard, it must be emphasized that percentage ratings in part 4 of title 38 of the Code of Federal Regulations are based on the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  See 
38 C.F.R. § 4.1 (2014) (emphasis added).   Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Id.  The Veteran has not described any unusual or exceptional features associated with his disabilities.  Consequently, the Board finds that referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321 is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 


ORDER

Prior to August 6, 2013, a 30 percent rating for bilateral pes planus is granted, subject to governing criteria applicable to the payment of monetary benefits.

After August 6, 2013, a disability rating in excess of 30 percent for bilateral pes planus is denied.

A 10 percent rating for left hallux valgus is granted, subject to governing criteria applicable to the payment of monetary benefits.

A 10 percent rating for right hallux valgus is granted, subject to governing criteria applicable to the payment of monetary benefits.






REMAND

I.  Increased Ratings for the Back and Bilateral Lower Extremity Radiculopathy

The Board finds that attempts must be made to obtain outstanding VA records that are potentially relevant to the disability rating for his service-connected spine disability.  In this respect, VA treatment records downloaded to Virtual VA reflect that the Veteran was referred for a new MRI of the back in November 2013.  Unfortunately, the new MRI results have not yet been associated with the record.  Accordingly, a remand is necessary to obtain this potentially relevant information, as well as any other recent outstanding treatment records pertinent to the appeal.  See Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992) (per curiam) (indicating that documents, such as medical records generated by VA, are considered constructively part of the record before the Board).

Additionally, the Board is aware of outstanding private treatment records that are potentially relevant to his disability rating for the spine prior to August 2013.  Specifically, in a March 2010 VA treatment record, it was specifically noted that the Veteran had a back surgery in 2009 and "is followed by GW neurosurgery for pain control."  However, only treatment records through July 2009 have been obtained from this facility.  Thus, with any necessary assistance from the Veteran, attempts to be made to obtain all post-surgical treatment records from George Washington University from July 2009 forward.

Next, the VA treatment records downloaded to Virtual VA suggest that there may have been a change in the Veteran's back disability since the last VA examination in August 2013.  See November 2013 VA treatment report (noting that a new lumbar spine MRI was recommended by the radiologist "[d]ue to increased right low back pain").  VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (April 7, 1995); compare with Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (the "mere passage of time" between a prior VA medical examination and the adjudication of a claim is not, in and of itself, sufficient to compel VA to provide the veteran with a new, contemporaneous medical examination).  Thus, a new examination should be conducted on remand.  Caffrey v. Brown, 6 Vet. App. 377 (1994).

II.  Increased Rating for the Left Ankle

With respect to the left ankle, the Board finds that a new VA examination is warranted for this disability, as well.  The Board finds it significant that the August 2013 VA examiner stated that the "Veteran has left foot drop" when asked to describe any other pertinent physical findings related to his left ankle disability.  Thus, the Veteran may be entitled to a separate rating for neurological manifestations of his service-connected left ankle disability if it does not result in prohibited pyramiding.  See 38 C.F.R. §§ 4.14, 4.25(b) (2012); Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).  Unfortunately, without a neurological examination identifying the affected nerves affected and the severity of any paralysis, there is insufficient evidence of record to adequately rate the Veteran's neurological manifestations of his left ankle disability.  Accordingly, a remand is necessary for a complete and adequate examination of the Veteran's left ankle.  

III.  TDIU prior to August 6, 2013

Because adjudication of the remanded increased rating claims will impact adjudication of his TDIU claim, including the legal question of whether the Veteran meets the schedular requirements for consideration of TDIU under 38 C.F.R. § 4.16(a) for any portion of the appeal period prior to August 2013, the Board finds that the claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Accordingly, adjudication of the Veteran's TDIU claim must be deferred.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file relevant VA treatment records dated from August 2014 to the present and a copy of the results of a lumbar spine MRI requested in November 2013.  

2.  After obtaining any necessary consent and authorization from the Veteran, obtain private treatment records from George Washington University.  At least two attempts should be made to obtain private records, unless a formal finding can be made that a second request for such records would be futile.  

3.  After completing the development outlined in steps (1) and (2) above, obtain a new VA examination regarding the nature and severity of the Veteran's degenerative disc and joint disease of the lumbar spine, status post lumbar surgery (previously rated as chronic low back pain, secondary to chronic lumbosacral strain) and radiculopathy of the lower extremities.  The claims file [i.e. both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS] must be provided to and reviewed by the examiner. 

(a)  All pertinent symptomatology and findings must be reported in detail.  When conducting range of motion testing, the examiner is directed to describe any functional loss resulting from factors (such as pain, flare-ups, etc.) impacting the Veteran's ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.

(b)  To the extent possible, any functional loss should be expressed in terms of additional degrees of limitation of motion.   

(c)  A thorough neurological examination is to be obtained and reviewed.  The examiner is directed to comment on the presence or absence of neurological symptomatology associated with the Veteran's service-connected lumbosacral spine disorder, and if present, to identify the nerve(s) involved.  All pertinent symptomatology and findings should be reported in detail, and any indicated diagnostic tests should be accomplished.

4.  After completing the development outlined in steps (1) and (2) above, obtain a new VA examination regarding the nature and severity of the Veteran's left ankle disability.  The claims file [i.e. both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS] must be provided to and reviewed by the examiner. 

(a)  When conducting range of motion testing, the examiner is directed to describe any functional loss resulting from factors (such as pain, flare-ups, etc.) impacting the Veteran's ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.

(b)  To the extent possible, any functional loss should be expressed in terms of additional degrees of limitation of motion.   

(c)  A thorough neurological examination is to be obtained and reviewed.  The examiner is directed to comment on the presence or absence of neurological symptomatology associated with the Veteran's service-connected left ankle disorder, and if present, to identify the nerve(s) involved.  In rendering this opinion, the examiner is requested to address the diagnosis of foot drop documented in the record.  All pertinent symptomatology and findings should be reported in detail, and any indicated diagnostic tests should be accomplished.

5.  Thereafter, and after undertaking any additional development deemed necessary, the AOJ shall readjudicate the issues on appeal, including expressly addressing the issues of entitlement to TDIU prior to August 6, 2013, and for higher ratings for bilateral lower extremity radiculopathy throughout the appeal period.  If any benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


